Citation Nr: 1435111	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  04-16 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $31,340.10 was properly created. 


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1968 to September 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, found that the Veteran had received an overpayment in education benefits in the amount of $31,340.10.  Jurisdiction over the claims file is currently held by the RO in Manila, the Republic of the Philippines.   

The Veteran has submitted multiple requests for a Board hearing during the course of this appeal.  Initially, in his May 2004 substantive appeal, the Veteran indicated that he wished to have a hearing before the Board in Washington, D.C.  Subsequent information indicated that he desired a hearing at the RO in Manila.  In response to this request, the Board remanded the appeal in October 2006 to schedule a Travel Board hearing at the Manila RO. 

In March 2009, the Veteran indicated that he would accept a videoconference hearing in lieu of an in-person Travel Board hearing.  As such, he was scheduled for a videoconference hearing in May 2009; notification of this hearing was sent to him and his attorney in April 2009.  In May 2009, the Veteran's attorney notified the VA that he and his client would be unable to attend this hearing and asked that another hearing be scheduled in July 2009.  The case was returned to the Board, and in July 2009 the Board once again remanded this appeal to schedule the Veteran for a hearing. 

Throughout the appeal, the Veteran's attorney has consistently requested that the Board schedule one hearing for all of the Veterans he represents, to include the Veteran in this appeal.  The Board explained in correspondence to the Veteran and his attorney that it does not have the authority to allow a representative to appear for a personal hearing to present argument on behalf of all of the Veterans he represents nor does it have the authority to allow all of the Veterans to appear for a single hearing.  The Board further advised that each Veteran represented by the attorney was entitled to appear at a personal hearing and to have their representative present at that hearing. 

In August 2009, e-mail correspondence was received from the Veteran's attorney cancelling all hearing requests for his clients, including the Veteran that is the subject of this decision.  The Veteran's request for a hearing is now considered withdrawn.  38 C.F.R. § 20.704(e) (2013). 

In August 2010, the Board found that the Veteran's overpayment of education benefits in the amount of $31,340.10 was properly created.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).   In January 2014, the Court issued a memorandum decision vacating and remanding the Board's August 2010 decision.  The case has now returned to the Board for further appellate action.  

The Board recognizes that the Veteran's attorney has asserted at various times during the course of this appeal that the issue of entitlement to a waiver of recovery of the debt is part of the Veteran's appeal regarding the validity of the debt.  See, e.g., Attorney Statement dated in October 2004.  However, a veteran's right to dispute the amount or existence of a debt is a right which is exercised separately from a request for a waiver.  See 38 C.F.R. § 1.911(c) (2013).  The issue of entitlement to a waiver of recovery of overpayment was previously adjudicated by the Committee on Waivers and Compromises and the Veteran and his attorney were notified of this decision in August 2004.  The Veteran did not appeal this decision; thus, the Board does not have jurisdiction over this issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The Veteran enrolled in a program of education at Ramon Magsaysay Technological University (RMTU) to pursue a Bachelor in Agricultural Technology. 

2.  From November 13, 2000 to June 6, 2003, the Veteran received educational assistance benefits administered in the amount of $31,340.10 based on his enrollment at RMTU. 

3.  An investigation conducted by the Manila RO determined that a fraud scheme was perpetuated by sixty Veterans enrolled at RMTU, including the Veteran that is the subject of this decision. 

4.  The investigation concluded that Veteran students were listed as enrolled at RMTU as full-time students solely to collect VA benefits, but that they did not regularly attend classes in pursuit of an educational program. 

5.  An investigation conducted by the VA Office of Inspector General in San Francisco also determined that a fraud scheme was perpetuated by all sixty Veterans enrolled at RMTU, and that the fraud resulted in these students collecting VA educational assistance benefits even though they were not really attending classes. 

6.  The Veteran was paid for courses that he did not attend. 

7.  The charged indebtedness in the amount of $31,340.10 was validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $31,340.10, is valid.  38 U.S.C.A. §§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that VA's duties to notify and assist the Veteran in the substantiation of his claims are not applicable to cases involving overpayment of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VA's duties are not controlling in these matters, the Board observes that the RO has explained to the Veteran the bases for finding that the debt was valid.  It also afforded him a fair opportunity to present arguments and evidence in support of his challenge to the validity of the overpayment.  Finally, the Board afforded the Veteran an opportunity to testify at a hearing which neither he, nor his representative, attended.  In short, the Board concludes that the requirements for the fair development of the appeal have been met in this case.  See 38 C.F.R. § 1.911(c) (2013).  See also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("VA's . . . 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim."); Counts v. Brown, 6 Vet. App. 473, 478- 79 (1994).

The Board also finds that VA has complied with the October 2006 and July 2009 remand orders of the Board.  As noted above, the appeal was twice remanded to allow for the scheduling of Travel Board and videoconference hearings at the Manila RO.  The hearings were scheduled, but were cancelled by the Veteran's attorney.  The Veteran's request for a hearing was withdrawn by the attorney in August 2009 correspondence.   The Board therefore finds that VA has complied with the October 2006 and July 2009 remand orders.


Request for a Consolidated Appeal

As will be discussed in greater detail below, the RO's finding that the Veteran owed a debt of $31,340.10  is the result of investigations conducted by the RO in Manila, Philippines, and subsequently the VA Office of Inspector General (OIG) in San Francisco, California, pertaining to the enrollment of 60 veterans at RMTU in the Philippines.  As a result of these investigations, both the Manila RO and the OIG in San Francisco determined that these 60 veterans were not regularly attending classes, but were, instead, receiving course credit in return for buying supplies and other "gifts" for the school and for individual instructors. 

The RO in Muskogee, Oklahoma, which has jurisdiction over claims involving educational assistance, subsequently advised each of the 60 veterans that overpayments had been created as a result of these findings, including the overpayment of $31,340.10 that is the subject of this decision. 

As noted on the title page, the Veteran is represented by a private attorney, Donald Hill.  The record reflects that Mr. Hill is also representing at least 29 other veterans who were found to have overpayments as a result of this investigation, and Mr. Hill has asked on several occasions to have all 30 claims consolidated in a manner similar to class action lawsuits.  The Board has no authority to consolidate appeals in this manner and each individual case must be considered by a Veterans Law Judge in the order in which the case was placed on the docket.  38 U.S.C.A. § 7107  (West 2002).  Mr. Hill was advised of this fact in several letters from the Senior Deputy Vice Chairman of the Board, and the Board reiterates this statutory requirement herein.  Accordingly, this decision addresses only the appeal of the Veteran listed on the title page, and the appeals of the remaining veterans represented by Mr. Hill will be the subject of separate decisions. 

Mr. Hill is also advised that pursuant to 38 C.F.R. § 20.1303 (2013), decisions of the Board are considered nonprecedential in nature.  Each case is decided on the basis of the individual facts particular to each case in light of the applicable law and regulations.  Thus, the outcome of this individual appeal has no precedential value as to the appeals of the other veterans he represents. 





Privacy Issues

The Board also notes that on numerous occasions Mr. Hill has made single submissions of evidence and argument on behalf of all the veterans he represents.  These submissions included protected information specific to individual veterans, such as VA claims numbers and social security numbers.  Mr. Hill was asked by the Senior Deputy Vice Chairman of the Board in several letters to stop making such submissions, as they placed the Board at risk of violating the Privacy Act, 5 U.S.C.A. § 552a, and VA regulations prohibiting disclosure of personal information to persons other than a claimant and his/her representative. 

Mr. Hill responded to the Board's requests by submitting signed "waivers" from each of the 30 veterans he represents in which they expressly indicated that they do not object to having their personal information included in the claims files of the others.  On behalf of his clients, Mr. Hill also expressly authorized VA to associate his submissions with the claims files of each of the veterans he represents, even if those submissions include the VA claims numbers and social security numbers of the other veterans. 

The Board takes very seriously the requirements of the Privacy Act, 5 U.S.C.A. § 552a, and the responsibility of VA to protect the personal information of all veterans and their dependents.  However, in light of Mr. Hill's letters specifically authorizing the sharing of the personal information of the  veterans he represents and the signed waivers completed by those veterans, the Board finds that the concerns of the Privacy Act and similar VA regulations have been appropriately addressed in this instance and no violation of the law or the veterans' privacy rights will occur by accepting Mr. Hill's submissions. 


Subpoena Requests

Mr. Hill also requested that VA subpoena all individuals involved in the RMTU investigation, including both witnesses and VA employees.  He additionally objected to VA's reliance on the interviews conducted at RMTU, asserting that they amount to "hearsay evidence."  As noted in Flynn v. Brown, 6 Vet. App. 500, 503 (1994), the VA benefits claims system does not include such adversarial concepts as cross examination, best evidence rule, or hearsay evidence exclusion.  See also Manio v. Derwinski, 1 Vet. App. 140 (1991).  Certainly, the Board has a responsibility to weigh the credibility and probative value of testimony provided by the students and faculty at RMTU, just as it does any evidence provided by the Veteran.  However, the Board will not reject such testimony solely on the basis that it is hearsay evidence. 

Under 38 U.S.C.A. § 5711(a) (West 2002), VA has the authority to "(1) issue subpoenas for and compel the attendance of witnesses within a radius of 100 miles from the place of hearing . . .[and] (4) aid claimants in the preparation and presentation of claims."  The Secretary defined the scope of this subpoena power in 38 C.F.R. § 20.711(2013), to include compelling the attendance of witnesses within a radius of 100 miles from the place of hearing and to aid in the production of "tangible evidence."  The regulation does not contemplate issuing subpoenas to allow witnesses to be questioned outside of the context of a personal hearing, and even then, the individual must reside within a 100 mile radius of the hearing. Furthermore, the regulation specifically provides that a subpoena will not be issued to compel the attendance of VA adjudicatory personnel.  See 38 C.F.R. § 20.711(a). In this instance, Mr. Hill has clearly requested subpoenas far outside the scope of the situations contemplated by the applicable regulation, and his request is denied. 


Additional Evidence and Argument Received

The Veteran's attorney has submitted additional evidence and argument directly to the Board following the issuance of the May 2007 supplemental statement of the case (SSOC). This evidence was mostly duplicative of evidence already of record. However, to the extent some of it was new, the Veteran's attorney has waived initial RO consideration of any new evidence and argument, which allows the Board to proceed.  See 38 C.F.R. § 20.1304(c) (2013).

Additionally, in a June 2014 brief, the Veteran's attorney alleged that representatives of the Board purposefully mailed copies of an April 2014 notification letter to incorrect addresses to ensure neither himself nor the Veteran would receive the correspondence.  The attorney contends that slips of paper bearing incorrect addresses were inserted into the letters prior to mailing.  The attorney also notes that the "mailing date" on the envelopes is one month after the April 2014 date stamp reflected on the enclosed notice letter.

The presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to the Board employees who were responsible for notifying the Veteran of  the Board's various regulatory policies and the mailing of the April 2014 letter.  The Veteran may rebut the presumption by submitting clear evidence to the effect that VA's regular mailing practices were not followed.  The Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  Clear evidence sufficient to rebut the presumption of regularity has been found when VA addressed communications to a wrong street name, wrong street number, or wrong zip code in circumstances indicating that such errors were consequential to delivery.  See, e.g., Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order); see also Crain, 17 Vet. App. at 188-89.  

In the instant case, the record indicates that several attempts were made to mail the April 2014 notice letter to the Veteran.  After an initial mailing in April 2014, the letter returned to the Board from the United States Post Office (USPS) with a "return to sender" designation at the beginning of May 2014.  Another address was found for the Veteran and the letter was once again mailed to both the Veteran and his attorney.  Despite the arguments of the attorney regarding the "purposeful" misdirection of the correspondence, the Board notes that he has not alleged nonreceipt of the April 2014 letter.  In fact, his brief makes clear that the letter was received by the Veteran and a copy was forwarded to the attorney.  As both the Veteran and his attorney received a copy of the April 2014 notification letter and they have not identified any prejudice resulting from the delayed receipt, the Board finds that the record does not contain clear evidence to the effect that VA's regular mailing practices were not followed in the instant case.  

In sum, "VA's . . . . 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 478- 79 (1994).  Counts and Gobber make clear that VA's duty to assist does not include obtaining evidence which does not currently exist.  The Veteran and his attorney have been accorded ample opportunity to substantiate the claim by providing evidence to challenge the validity of the overpayment.  As such, the Board finds that this appeal is ready for appellate review. 

II.  Factual Background

In April 2000, the Veteran requested educational assistance benefits by signing and submitting a VA Form 22-1990.  In November 2000, a VA Form 22-1999, Enrollment Certification, was received from Western Luzon Agricultural College (now RMTU). This form indicated that the Veteran had enrolled full-time in a Bachelor of Agricultural Technology (BAT) program and that his first semester began on November 13, 2000.  Thereafter, Enrollment Certifications were received for subsequent spring and summer semesters dated through June 6, 2003; each Enrollment Certification was signed by an official of RMTU. 

The record reflects that the Veteran received basic educational assistance benefits under the provisions of Chapter 30 for each of the reported enrolled semesters at RMTU between November 13, 2000, and June 6, 2003, and the RO calculated the total amount of assistance benefits administered during this period as $31,340.10.

On October 23, 2002, the RO in Manila conducted a routine on-site Education Compliance Survey at RMTU. The audit examined school records associated with 10% of the veteran student population and identified several discrepancies.  In the Education Compliance Survey Report, it was determined that RMTU had failed to maintain accurate or complete records of enrollment for VA beneficiaries-students, and that significant inconsistencies were found in the records that were reviewed.  For example, some students had no addresses listed other than P.O. Box addresses, and others had addresses at locations of such distance that it raised questions as to regular attendance at any of the campuses of RMTU.  Although no overpayments were found based on the available school records presented, it was noted that a more extensive compliance survey may be necessary, including class checks to monitor actual attendance of the students. 

In February 2003, the RO in Manila conducted a more extensive Education Compliance Survey at RMTU in which the records of all veteran-beneficiary students were reviewed. The survey began at the San Marcelino Campus by interviewing the Chancellor of RMTU, who reported that the veterans had established their own school club at the school called the U.S. Veteran Students Organization.  The Chancellor indicated that the veterans club was allowed their own "Vet-Park" inside the campus, and they had donated several garbage bins located throughout the campus. 

On the first day of the survey, two veteran students came to the Registrar's Office after apparently being informed of the survey by the Chancellor.  One of the students indicated that he was president of their student organization, and that they had a number of questions about the survey.  Due to time constraints, they were asked to write their questions down so that they could be answered later.  During the conversation, both students reported that their organization had donated the new steel filing cabinet in the Registrar's office to help the clerk in safekeeping records. 

The compliance survey continued at the Registrar's office of the Porac Botolan Campus of RMTU, where additional student records were reviewed.  In reviewing the school's records, significant discrepancies were found by the investigators including: the absence of final grades for certain courses or for entire semesters; different signatures or penmanship appearing on certificates of registration (the staff of the university reported that sometimes students' wives or classmates filled out the forms on their behalf); and indications that some students received credits consistent with only part-time enrollment even though they were receiving VA benefits for full-time enrollment.  Discrepancies were reportedly found in all 60 of RMTU's veteran students' records. 

As a result of these findings, the Manila RO subsequently conducted a field investigation, which involved eleven Manila employees, including 8 field investigators, the head of the Field Section, and two Educational Compliance Survey Specialists (ECSS's). From May 10, 2003 to May 15, 2003, they interviewed 39 individuals, including RMTU administration officials, professors, veteran students, and non-veteran students. 

Depositions from various professors and administration officials confirmed that the veteran students donated supplies to the school and to their instructors, and also paid for various class projects.  The Chancellor of the San Marcelino Campus indicated that the veteran students had donated money to their school, and that 50 percent of this had been distributed to teachers as "incentive" awards.  Various instructors and non-veteran students also indicated that the veteran students were not required to actually attend classes, and some non-veteran students complained of this fact, indicating that they would be penalized for not attending, while the veteran students were still given passing grades in return for their donations. 

Some students and faculty indicated that the veteran students often came to class lectures only once or twice a week, and others indicated that many of the veterans never attended classes.  For example, one non-veteran student reported that he had never seen any of the veteran students actually attending class over a two-year period, and another non-veteran student admitted to having been "coached" to tell the VA investigators that the veteran students had attended classes when, in fact, they had not.  One non-veteran student indicated that he had seen veteran students attending classes for only one month in the 2002-2003 semester, and at no time since. 

In these depositions, some instructors revealed that they did not personally verify the presence of the veteran's students in their classes, but, instead, relied on attendance sheets regularly submitted by a representative of the veteran students. Such was the case at both the San Marcelino and Porac Botolan Campuses.  Some of the instructors indicated that they either did not know whether the veteran students actually attended, and some admitted that they were aware of the fact that the veteran students did not attend many classes.  Instructors also gave various reasons for the different treatment accorded veteran students over non-veteran students, such as language barriers, "humanitarian reasons," or the veteran students already having advanced knowledge.  Some faculty members acknowledged that veteran students were only expected to act as financiers by providing monetary assistance to complete projects while the non-veteran students were expected to do the labor.  Several faculty members and non-veteran students reported that the non-veteran students were stringently held to the requirement of reporting to class five days a week, but that veteran students were not.  Some faculty members also admitted that they had been given cash incentives by the administration, which they were told came from donations by the veteran students. 

At the San Marcelino Campus, a meeting was held with the veteran students in which they were invited to make statements under oath.  Several students became hostile, one accused VA of a "witch hunt," and another explained that they would only submit a joint written statement, and not offer testimony under oath.  In the written statement, which was signed by 17 veteran students, they explained that the minimum attendance requirement was one hour of classroom instruction a week and/or three hours of laboratory time.  They also admitted that class leaders take the attendance by signature of each veteran at the Veterans Park and delivered the attendance sheet to professors, at which time they were given the class assignments. 

A Summary of Investigative Findings revealed the conclusions of the Manila RO investigation team.  It was determined that teachers at RMTU did not require veteran students to regularly attend classes, but, instead, relied on class leaders to submit attendance sheets that contained the names of the veterans students enrolled in the particular class.  Teachers apparently relied solely on these Attendance Sheets to assess the students' attendance, and, in fact, did not really know whether their veteran students were even present on campus.  All they knew and saw as to the veteran students' attendance was when they observed veteran students gathering at Vet-Park, or the kiosk/canteen, in the case of the Porac Botolan Campus.  The veteran students gave material and financial "help" to the school, and, in return, were accorded favorable treatment in violation of the Approval Agreement that the school had made with VA.  The scheme was found to have been happening for decades with one teacher disclosing that veteran students had been enjoying the arrangement since that teacher had started in 1989.  Most teachers, staff, and non-veteran students admitted that the veteran students had not been attending classes, which was contrary to the insistent claims of the veteran students that they had.  

Following this investigation, in June 2003, a recommendation was sent to the Muskogee RO to create overpayments for each of the 60 veterans who were the subject of the investigation.  The Veteran was provided a letter from the Muskogee RO advising him that he had been certified and paid educational assistance benefits for attending RMTU from November 13, 2000 to June 6, 2003, but that their findings indicated he did not attend classes during that period.  His payments were stopped which resulted in the overpayment in the amount of $31,340.10.  He was advised of his right to request a waiver of this overpayment.  In September 2003, the Veteran submitted a notice of disagreement (NOD) in which he disputed the validity of the indebtedness.

Thereafter, in February 2004, an agent of the Criminal Investigation Division of the VA Office of Inspector General (OIG) in San Francisco, California, completed a report regarding his review of the situation at RMTU.  The agent explained that his analysis was based on an extensive review of the documentation detailing interviews conducted by the Manila RO, correspondence sent by the veterans, a review of files at the Muskogee RO, and interviews of various VA officials and other individuals.  The agent further explained that his review was also based on 14 years of experience as a Special Agent with the OIG, some of which has been as a Resident Agent in Charge.  The agent noted that he had extensive training in conducting fraud investigations and also worked extensively in the Philippines on VA-related investigations. 

Based on his review, the OIG agent concluded that fraud was committed by the 60 veterans who had attended RMTU, and it was his recommendation that all administrative action be taken to recover monetary damages suffered by VA and to forfeit the benefits of the involved veterans.  However, based on the complexities and expense of prosecuting individuals in the Philippines, the OIG decided not to proceed with a criminal investigation of the matter. 

Regarding the findings of the OIG, the agent explained that the essence of the "scheme" at RMTU was that veteran students were listed as enrolled at RMTU as full time students solely to collect VA benefits.  They never really attended classes, and would meet once a week at a location on campus to circulate attendance sheets for their various classes.  They would sign these sheets, and a representative would take them to the relevant professors.  The students were given mid-term and final exams, but these exams were given to a representative and taken to the veteran's park, where they would be answered collectively based on the "honor system."  All of the veterans would subsequently receive passing grades, and the school benefited through the veterans' payment for various expenses, usually collectively, through money collected by their "treasurer."  It was noted that items paid for by the students included new curtains, sports equipment, water dispensers, renovations, holiday party expenses, and the materials costs associated with class projects. 

The agent explained that the evidence of all 60 veterans' guilt included the following: the testimony of 13 professors/instructors, plus the Dean of Agricultural Technology, who indicated that the veterans never attended classes; the testimony of seven non-veteran students and one veteran student that was not involved in the scheme, who all indicated that the veterans did not attend classes; and the testimony of non-veteran students, who indicated that the veterans began attending classes regularly after the onset of the investigation by the Manila RO.  The agent also pointed to the joint statement signed by 17 of the veteran students in which they asserted that they met the minimum requirement of 1 hour of classroom instruction per week and/or 3 hours of laboratory time for each subject.  The agent found that this statement was clearly contrary to the testimony provided by instructors and fellow students, but is indicative of their knowledge that classroom attendance was required. 

The agent also noted that a similar scheme was in place at Laney College in Oakland, California, and that scheme resulted in a loss of $6 million for VA.  The agent indicated that it was his belief that the scheme at Laney College was exported from the school in the Philippines, as there were many similarities beyond just the mechanics of the scheme, similar terminology, and the fact that the RMTU scheme had reportedly been going on since the 1980's.  Furthermore, several RMTU professors noted that, when the naval center was still active, they had many more veterans enrolled.  The agent noted that the students at Laney College had been sued in Federal Court under the Civil False Claims Act, and most of them paid double damages plus fines. 

In a December 2004 letter, a Special Agent in Charge of the Los Angeles OIG indicated that it had been asked to look into bribery charges made against D.B., an employee of the Manila RO, but had chosen not to pursue an investigation of the charges.  The Special Agent explained that the complainants were the same individuals who were the subject of the RMTU investigation, and that they had a strong motivation to discredit the VA investigators who uncovered their scheme.  It was noted that the San Francisco OIG had conducted an extensive review of the situation at RMTU, and had concluded that there was an "overwhelming" amount of the evidence indicating that those students had engaged in a fraudulent scheme.  For these reasons, the Special Agent concluded that their motivation, testimony, and thus, the entire allegation of bribery, lacked credibility. 

The Special Agent further explained that D.B. was the lead investigator of the educational benefits fraud scheme because he had initially discovered it during the compliance survey, but he was not in charge of the field investigators, and had no authority over the outcome of the investigation.  The evidence collected of the scheme was obtained by eleven different field investigators, and D.B. had no authority over any of them.  Moreover, the management of the Manila RO was involved in planning the investigation from the outset and D.B. would not have exercised considerable influence over the outcome.  The Special Agent noted that, in his experience, bribes were typically solicited by individuals that had authority to affect some type of outcome, which was a scenario that did not exist in this case.  For these reasons, the Special Agent determined that the allegations lacked credibility and had been put forth in an attempt to obscure the issues and deflect the guilt of the involved veterans. 

During the pendency of this appeal, the Veteran's attorney has submitted numerous letters raising various arguments in support of his appeal.  The attorney's arguments will be addressed in detail below.  Additionally, the Veteran has submitted in support of his claim, lay statements, a copy of his official transcript of record from RMTU, Enrollment Certifications from RMTU, and a letter from the Registrar's office indicating that he had passed all classes.


III. Analysis

The Veteran is challenging the validity of the overpayment in the amount of $31,340.10.  He essentially contends that he regularly attended classes at RMTU and that he never intended or took action to defraud the government by receiving educational assistance benefits to which he was not entitled. 

The law provides that VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23).  38 U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution. 38 C.F.R. § 21.7020(b)(23). 

The Veteran was found eligible for Chapter 30 education benefits and was entitled to a monthly benefit for the period of time he was enrolled in and satisfactorily pursing an approved program of education.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2006).  The term attendance means the presence of a veteran (i) in the class where the approved course is being taught in which he is enrolled, or (ii) at a training establishment, or (iii) any other place of instruction, training or study designated by the educational institution or training establishment where the veteran is enrolled and is pursuing a program of education.  38 C.F.R. § 20.7042(b)(2). 

In order to receive educational assistance for pursuit of a program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Id.  Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled.  Id.  The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran.  38 C.F.R. § 21.7144(b). 

In this case, investigations conducted by the Manila RO and the VA OIG in San Francisco revealed that 60 veterans attending RMTU, specifically including the Veteran that is the subject of this decision, were part of a scheme whereby they received passing grades in return for providing monetary donations and other gifts to the school, even though they did not regularly attend classes.  As determined by the OIG, this scheme was intended to allow the veterans to continue to receive VA educational assistance benefits based on their enrollment at RMTU. 

The evidence of this scheme includes the testimony of professors and instructors, who indicated that the veterans never attended classes and were receiving passing grades in return for their donations; and the testimony of non-veteran students, who also indicated that the veterans did not attend classes, but still received course credit in return for their donations.  Also relevant to this determination is the fact that at no time during this appeal has any evidence been submitted which corroborates the Veteran's assertions that he attended class, including class lecture notes, a completed assignment/module, and/or examination report.

The record contains a significant amount of evidence indicating that the Veteran in this case participated in the fraud scheme at RMTU.  He was specifically identified in the February 2003 Compliance Survey Report as a VA student-beneficiary and the investigators noted discrepancies in the Veteran's Certificate of Registration.  It is clear from the findings of the Manila RO and the OIG that the practice of the veteran students not having to attend classes was widely known and was routine practice for many years at that university.  At least one veteran student attested to the fact that the Veteran that is the subject of this decision was seldom seen at school with no explanation for his absence.  This same veteran confirmed that the veteran students maintained an attendance record for veteran students enrolled and that such students did not actually attend school.  In addition to being identified by a veteran student, at least one non-veteran student that was enrolled in the Veteran's Summer 2003 Agricultural Business Finance class stated that the veteran students in that class, including this Veteran, did not attend class at all in April 2003.  Rather, such students, including the Veteran, began attending classes in May 2003 when the VA investigation was well underway.  This non-veteran student also confirmed that while non-veteran students were required to comply with a strict attendance policy and complete examinations in-class, veteran students did not attend classes and completed examinations together on campus (usually at the Vet Park).

The record also contains several depositions from the Veteran's professors describing how VA students did not attend classes and instead submitted a class attendance sheet with their signatures.  The Veteran's grades in these classes were based on a combination of test scores (with the tests provided outside the classroom and completed in the Vet Park) and various "projects," taking the form of financial contributions.  The financial contributions were made in the form of equipment utilized by the non-VA students in the laboratory sessions from which the Veteran was exempt.  In a May 2003 deposition, the Veteran's Soil Management and Conservation professor specifically noted that he or she never met with any VA students as a group in the classroom or anywhere else on campus.  The Veteran's Animal Health and Farm Sanitation professor also stated in a May 2003 deposition that in lieu of class attendance, VA students were required to submit equipment for the use of other students.   

The Board notes that the Veteran's professors and fellow student do not specifically refer to him by name in their depositions.  However, the witnesses note that their failure to identify any of the VA students was due to an inability to remember their names-a fact which the Board finds weight against a finding that the Veteran was actually present in class.  The witnesses were able to remember the names of a few students who were noted to attend class regularly; it was only the VA students who were identified by the investigation as not appearing in class that were now known to the professors.  The Veteran's transcript confirms his enrollment in the specific classes taught by many of the deposed professors, including the Soil Management and Conservation class and Animal Health and Farm Sanitation class referenced above.  The Veteran's other professors from classes including Occupational Internship, Postharvest Technology, Ruminant Production Management, and Plant Propagation and Nursery Management, provided similar statements in their depositions, remarking that VA students were exempt from class lectures and attendance was based purely on a class attendance list provided by a VA student leader.  Grades in all these classes were also based on examinations taken outside the classroom environment and by financial contributions from the VA students.  In short, the Veteran's non-attendance in class is evident by the inability of his professors to even remember his name or the fact that he was enrolled in their classes.  

The depositions and statements discussed above all demonstrate that the Veteran was directly involved in the fraud scheme discovered during the RO and OIG investigations.  Given that multiple administrators and instructors at RMTU confirmed the scheme, including the special treatment afforded Veteran students, the Board finds it reasonable to conclude that the Veteran was also not attending his other courses. 

The Board acknowledges that one veteran student indicated to investigators that the Veteran that is the subject of this decision attended his Occupational Internship Program classes as well as his Agricultural Business Finance classes.  However, relevant to the Board's determination, this Veteran chose not to sign his deposition which contained this information.  This decision, in the Board's opinion, casts considerable doubt on the credibility of the statements made in the deposition.  As such, the Board finds them to be of no probative value in this appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

The Board finds that the Veteran's own assertions that he regularly attended lecture and laboratory classes are not credible in light of the testimony provided by the faculty members, fellow students, and the findings of both the Manila RO and OIG.  The depositions of the faculty and students are credible regarding the Veteran's participation in the fraud scheme as they are all consistent with one another and the investigator's findings.  The deposed professors and students agree that none of the VA students at RMTU, including the Veteran who is the subject of this decision and was specifically identified by the investigators, were regularly present in class or participated in the associated laboratory projects.  The investigation of the Manila RO also specifically identified the Veteran as one of the 60 who participated in the education scheme.  It is clear from the evidence that the Veteran was an active participant in the widely known practice of VA students not having to attend classes.

The Board has also considered the assertion by the Veteran's attorney that one or more of the employees of the Manila RO insinuated to the Veteran in this case and the other veteran students and faculty of RMTU that they were open to bribes, and that it was only the failure to pay such bribes that resulted in the findings of the RO's investigation.  In support of this assertion, he has submitted statements from several of the veteran students who were the subject of the investigation at RMTU.  Certainly, such allegations are troubling to the Board. 

The only evidence suggesting that RO employees undertook such conduct is apparently the assertions of the attorney's clients.  Their credibility must be weighed against the numerous depositions from faculty members and non-veteran students indicating that the veteran students did not attend classes, and the specific findings of fraud that were made by both the Manila RO and the OIG in San Francisco.  It is difficult to imagine that a failure to accept bribery offers from Manila RO employees could have resulted in the fabrication of the substantial amount of evidence obtained by that RO of the scheme that apparently existed in RMTU.  Furthermore, the depositions and other documents created as a result of their investigation were independently reviewed by the OIG in San Francisco, as well as statements of the veteran students.  As noted, the OIG specifically found that fraud had occurred at RMTU.  It seems extremely unlikely that the employees of the Manila RO could have fabricated the testimony of the faculty members and students at RMTU who reported that the veterans were allowed to pass classes without attending in exchange for financial gifts of money and equipment, and it also seems equally unlikely that the faculty members or students at RMTU would testify to such if the practice was not actually occurring.  There seems to be no motivation for either faculty or non-veteran students to lie about such a scheme if it did not, in fact, exist. 

The Board's conclusions in this regard are consistent with the findings of the Special Agent of Los Angeles OIG, as explained in his December 2004 letter.  The agent explained that it had chosen not to pursue an investigation into the bribery charges against D.B. because the complainants were the same individuals who were the subject of the RMTU investigation and had a strong motivation to discredit the VA investigators who uncovered their scheme.  It was noted that the San Francisco OIG had conducted an extensive review of the situation at RMTU, and had concluded that there was an "overwhelming" amount of the evidence indicating that those students had engaged in a fraudulent scheme.  It was further noted that D.B. was not in charge of the field investigators, and had no authority over the outcome of the investigation.  The evidence collected of the scheme was obtained by eleven different field investigators, and D.B. had no authority over any of them.  Moreover, the management of the Manila RO was involved in planning the investigation from the outset, and he would have not have been able to exercise considerable influence over the outcome.  For these reasons, the Special Agent determined that the allegations lacked credibility and had been put forth in an attempt to obscure the issues and deflect the guilt of the involved veterans. 

In 2007, the Veteran's attorney submitted several statements signed and dated in March 2005 by instructors at RMTU stating, as a general matter, that they would never misreport a student's attendance and discussing the conduct of the investigation.  Specifically, these statements indicate that the RMTU faculty was told that their teaching licenses would be suspended if they failed to testify that veteran students were not attending classes.  The credibility of these statements must be weighed against the numerous depositions from the veteran and non-veteran students indicating that the veteran students did not attend classes, as well as the specific findings of fraud made by both the Manila RO and the OIG in San Francisco.  In assessing the credibility of these statements, the Board observes that nearly all of the faculty deposed in the investigation were asked if they had any complaints with regard to the manner and content of their deposition.  None indicated a problem.  Equally noteworthy is the fact that these allegations only surfaced several years after the investigation and when the Veteran and others were appealing the decision of the RO to seek collection of their education benefits overpayment.  The allegations of impropriety were not brought to someone's attention when the OIG was investigating the supposed bribery.  In light of the above circumstances, the Board finds the credibility of the more recent faculty statements is questionable; thus, these statements have significantly less probative value than the depositions taken during the investigation. 

The Veteran and his attorney have also pointed to various documentation from RMTU in support of his appeal, including Enrollment Certifications and a transcript of passing grades.  However, it was implicit in the scheme discovered by the Manila RO, and later confirmed by the OIG, that the veteran students at RMTU received course credit in return for the donations and gifts that they provided the school.  In fact, as noted above, several of the school faculty explicitly stated in their depositions that instead of requiring regular attendance, a passing grade was assigned to the veteran students based purely on the donation of equipment for the class.  Despite these statements,  it is clear that RMTU routinely confirmed to the RO that these students were enrolled, attending classes, and receiving passing grades.  Documentation to that effect, such as transcripts or enrollment certifications, in no way contradicts the findings of the Manila RO or the OIG, and the Board finds they are of no probative value with respect to the Veteran's actual attendance in class.  The transcripts are, however, useful in identifying the classes for which the Veteran was enrolled in as a way of determining whether he specifically attended the required lectures and laboratory activities.  

In support of the Veteran's claim, his attorney cited to the provisions of 38 C.F.R. § 21.7153(c), which defines "satisfactory attendance" on the part of a beneficiary as meeting the regularly prescribed standards of the educational institution in which he is enrolled.  He essentially argues that because the school accepted the Veteran's attendance as adequate, VA is obligated to do so regardless of the frequency of the Veteran's actual attendance. 

However, as discussed in detail above, there is persuasive testimony of record from faculty members and a non-veteran student at RMTU that the Veteran was not being held to the same standards of attendance or class participation that the non-veteran students were, and that this was due to the donations made to the school by the veteran students.  RMTU's official grading and attendance policy, as well as its education benefits agreement with VA, states that students must provide written excuses for all class absences.  If unexcused absences total 20 percent or more of the required class hours in a semester, a failing grade is assigned.  The Approval Agreement between RMTU and VA also provided that adequate records of attendance were required.  Under these circumstances, it cannot be said that the Veteran was meeting the regularly prescribed standards of RMTU as contemplated by 38 C.F.R. § 21.7153(c).  

Furthermore, it is implicit in all of the statutes and regulations dealing with the administration of Chapter 30 benefits that a veteran beneficiary pursue a meaningful program of education in exchange for his VA benefits.  As noted, the scheme discovered by the Manila RO involved the Veteran's receipt of course credit and passing grades without having to attend or otherwise participate in class in return for monetary donations and other gifts made to the university.  It is difficult for the Board to imagine any argument that could justify this scheme as being consistent with the purpose of Chapter 30 benefits.  To the contrary, the participants of the scheme, including the Veteran, either must have known, or should have known, that receiving VA benefits based on their enrollment at RMTU amounted to defrauding the government.  In the Board's opinion, the school's complicity does not in any way mitigate the actions of the Veteran in participating in this scheme. 

In consideration of the foregoing, the Board finds that the Veteran either knew or should have known that he was accepting education benefits for purposes other than what was intended as it is clear that he was given preferential treatment at RMTU due to the financial benefits bestowed upon the institution.  The evidence further establishes that the Veteran was not required to participate in or attend classes as a regular student to receive passing grades in his enrolled classes at RMTU for the periods relevant to the current appeal.  Thus, the Board concludes that Veteran's debt in the amount of $34, 341.10 was validly created. 

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence in this case is clearly against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An overpayment of VA educational assistance benefits in the amount of $31,340.10 was properly created and the appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


